Case 9:21-cr-80142-AMC Document 1 Entered on FLSD Docket 09/16/2021 Page 1 of YH
                                                                              8


                                                                                         Sep 15, 2021


                            U N IT ED STA TES DISTR ICT CO U R T
                            SOUTH ERN DISTRICT OF FLORIDA
                     21-80142-CR-CANNON/REINHART
                        C ase N o.
          1                           18U.S.C.j371


 cxlTsol
       slw vssoF Am m cA
          i
          l
 VS.

 cltmlokvxlwxo,
          i
                       D efendant.
          .
                                      /
          I
          I                             IN FO R M ATIO N
       ThelA cting U nited StatesA tlorney chargesthat:
            l
                                 G EN ER AL ALL EG A TIO N S

       Atalltimesmaterialto thisInform ation:
            i
            1 LNAR, Inc.(CGLNAW ')wasacoporationfonnedlmderthelawsofFloridawith a
            :
 prindpalplaceofbusinessin Broward County.

       2.       LBAKJConsulting,LLC IIELBAKT'Iwasalimitedliabilitycompanyformedtmder
            l
            lFlorida w ith a principalplace ofbusinessin Brow ard Cotm ty.
 thelawsoj
                GIULIO STAIAN O was a resident of Broward Cotmty, a ceMified public

 accountantjandanownerandofficerof170thLNAR andLBAKJ.
       4.       Individual 1,a resident of Palm Beach County, was pup ortedly em ployed by

 GIULIOST
        lMANO,throughLNAR.
                TheFinancialLitigation U rlitoftheU nited StatesA ttorney's Office in the Southern

 DistrictofFlorida(ECFLU'')wascharged with litigating and enforcing thecollection ofcriminal
Case 9:21-cr-80142-AMC Document 1 Entered on FLSD Docket 09/16/2021 Page 2 of 8




 debts owed to the United States and third parties, including crim inalrestitm ion, fines, and

 penalties.j
         6.'    Aspa14 ofthe United StatesDepartm entofJustice,the FLU wasa departm entor
           I
 agency oflthe United States.

         7.l onoraboutDecember16,2008,i
                                      nacaseknowntot
                                                   heActi
                                                        nguni
                                                            tedstates
 Attorney,i
          theUnitedStatesDistrictCourtfortheSouthern DistrictofFloridaissuedajudgment
                                                        '


           I                                      ,
 againstlndi
          I
            vidual1 sentencing him to a federalprison term following hisconviction offederal

 criminaloffenses.Aspartofthejudgment,the Courtordered Individual1to pay,jointly and
           I
 severallyV'
          lthhisco-defendants,restitutioninthenmotmtof$5,814,664.Ata11timesrelevantto
 thisInform'
           I
            ation,Individual1owed aportion ofthisrestittltion order.
           l
           !    The Coul'talso ordered thatIndividual1Iimustnotify the coul'
                                                                           tand United States
           k

 attorney ofany m aterialchanges in econom ic circum stances.'' Itfurthered ordered Individual 1,

 during his term of supervised release, to Slprovide com plete access to financial inform ation,
            i
  including disclosure of a11 business and personal finances,to the U .S. Probation Officer.''
             i
t A dditionally,the Courtordered Individual1 to m aintain f'ull-tim e em ploym ent,and issued a Self-

 EmploymentRestriction which required Individual 1 to obtain priorwritten approvalfrom the

 Courtbefoïeentering into any self-employment.

                Aspartofitsinvestigation ofIndividual1's ability to pay'the restitution,and as

 pal'
    tofitsal
           !
             ministrationoftherestit
                                   mionorder,theUnitedStatesDepartmentofJustice,through
 theFLU,ry1quiredIndividual1to submitinformation regardingllisfinancesin aform called a
 GT inancialStatem entofD ebtor.''
            I
Case 9:21-cr-80142-AMC Document 1 Entered on FLSD Docket 09/16/2021 Page 3 of 8
             i
             I
             i
             !          ConsjiracttoM akeaFalseEntryinaRecordto
        OhstructtheA dm inlstratlon ofan Agency orD epartm entoftheUnited States
                                         (18U.S.C.j371)
        Fm m on oraboutOctober6,2015,and continuing through on oraboutN ovember7,2017,

  in Palm Beach County,in the Southern DistrictofFlorida,and elsewhere,thedefendant,

                                       G IULIO STA IAN O ,

  didknowiI
          nglyandwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,combine,
  conspi
       rel
         gonfederate,and agreewith Individual1 and othersknown and unknom lto theActing
         ,


 United States Attorney,to knowingly m ake a false entl'y in a record and document,that is,

 Individuat1'sFinancialStatementofDebtor,withtheintentto impede,obstnlct,and influence

 theinvestigationalldproperadministrationofanymatterwithinthejurisdictionofanydepartment
             1                                                                    ,
 and agenqy oftheUnited States,thatis,theUnited StatesDepm mentofJusticesinvestigation
 and proptradministration oflndividual1'sability to pay arestitutionjudgment,inviolation of
 Title 18,United StatesCode,Section 1519.

                                   Purpose ofthe C onspiracv

        10.      lt w as a pup ose of the conspiracy for the defendant and his co-conspirators to
          i vidual1;sself-employm entand incom efrom theFLU in orderto avoid paym entofa
 concealIndi

 restitutio/judgmentowedbyIndividual1.
             7
             1
             @                M annerand M eansofthe Conspiracy
             I

             r
        The m nnner and m eans by which the defendant and his co-conspirators sought to

 accomplishtheobjectandpuposeoftheconspiracyincluded,nmong otherthings,thefollowlg:
                 GIULIO STAIANO created an employm entposition for lndividual 1 Vice

 PresidentofN ew ClientCounseling atLN A R ,an entity ow ned and controlled by STM AN O - iII
Case 9:21-cr-80142-AMC Document 1 Entered on FLSD Docket 09/16/2021 Page 4 of 8
         l
         !
         l
 an effort-'
           to preventthe FLU ofthe United States Department of Justice from discovering that
          1
 Individua! 1was,infact,self-employedandmakingasubstantialincome.
          1
        12.       GIULIO STAIANO createdLBAKJ,ashellcompany,and opened bank accounts

 in thennm1eofLBAKJintowhich Individual1 dould receiveincome from hisselj%
                                                                         -em pjoym ent.

        131
          .
          1
            Glctzos'
                   rpuwxoreceivedIndividual1'sincomerromTndividual1'sselfl
          i
 employmçntinto accountsheld inthenam eofLBAKJ,andthentransfen'edthemoney toaccounts
           !
 controlled!by lndividual1.

                  W ith G IU LIO STM A N O 'Sknow ledge and consent,lndividual1 falsely repo/ed

 totheFLU attheUnited StatesDepal-tmentofJusticethathewasnotself-employed,thathewas
          I           '
 an em ploy'
           ee ofLN A R,thathis incom e from LN A R w as the sole source ofhis incom e,and that
          l
 hedidnot'
         yaveincomeofanynatureotherthanfrom LNAR.
                                            O vertA cts

                  On or about O ctober 6,2015,G IU LIO STM AN O form ed LBA K J as a lim ited

 liability copp any underthelawsofFlorida.
        2.        On or about O ctober 13,2015,G IU LIO STAIA N O openqd a bank account at

 Branch Banking & Trustin Fo14Lauderdale,Florida,in thenam eofLBAKJand listed him selfas

 thesolesigpatory on the account.

                  On or about A pril 21, 2017, G IU LIO STA IAN O , through LBA K J, w ired

 approxim atl
            e1y $6,000to an accountcontrolled by Individual1.
            !
              1
        4. t On or about June 21, 2017, GIULIO STAIANO , tllrough LBAKJ, wired
           l         .
              !
 approximatjy$10,000toanaccountcontrolledbylndividual1.
                  On or about August 27, 2017, G IU LIO STA IA N O , through LBAK J, w ired

 approxim ately $7,000to an accountcontrolledby Individual1.
Case 9:21-cr-80142-AMC Document 1 Entered on FLSD Docket 09/16/2021 Page 5 of 8




                 On October 17,2017,Individual1 executed and certified aFinancialStatem entof

 Debtorform ,which,asGIULIO STAIANO knew,falsely represented thatlndividual1wasnot

 self-empltyed,thatIndividual1wasonly an employeeofSTAIANO'Scompany,LNAR,andthat
          i
 lndividual1's only incom e derived from LN A R .
      '

            t
          7.t OnNovember7,2017,Individual1causedthesubmissionofaFinancialStatement
 ofD ebtorform to the FLU atthe Ulzited StatesD epartm entofJustice falsely reporting thathew as
            l
            :
 notself-ep ployed,thathe w as only an em ployee ofLN AR ,thathis incom e from LN A R w asthe

 sole source ofhisincom e,and thathe did nothave incom e ofany nature otherthan from LN A R.

          A 11in violation ofTitle 18,United States Code,Section 371.


                                                           1

                                                        l AN T N O G ON ZM EZ
                                                    A CT G     IT   STA TES A TTORN EY
                                                    SO TI-IE      TR ICT OF FLORID A

                                                    JO SEPH S.BEEM STERB OER
                                                    A CTFN G CH IEF
                                                    CRIM FNA L D IV ISION ,FR AU D SECTION
                                                    U.s.DEPARTM ENT OF JUSTICE

                                                    AJ-LAX M EDIX x oEpu'rv CHIEF
                                                    cltlMm xl-Dlvljlox.Fn uo sscrrlox
                                                    u.s.DEPARTMEXT o?JusrrlcE


                                                               -            :
                                                    PA TRIC J. U EEN A N
                                                    TRIA L A TTO RN EY
                                                    CRIM INA L D IV ISION ,FR AU D SECTION
                                                    U .S.D EPA RTM EN T OF JUSTICE
                 '
                 t
    Case 9:21-cr-80142-AMC Document 1 Entered on FLSD Docket 09/16/2021 Page 6 of 8
                             UM TED STATESDISTRICT COURT
                                       SOUTH ERN DISTRICT O FFLOR IDA
                  l
   UM TEDSTAYESOFAG RICA                             CASE NO.
                  l
                  1                                  CERTIFICATE OF TR IAL ATTOR NEY#
   GIULIO STAIANO,
                  1
                  -
                                                     Superseding Caselnformation:
                D.
                 èfendant.                 /
    courtnivisij1n:tselectOnel
                ,
                                                     Newdefendantfs) S Yes S No
    N Miami N.
             1KeyWest N FTL                          Numberofnewdefendants
    I'
     Z WPB N.1FTP                                    Totalnumberofcounts
         1.1havjcarefullyconsideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofprohble
           witnessesandthelegalcom plexitiesoftheIndictm ent/lnformation attachedhereto.
        2. Iam qwarethattheinform ation supplied onthisstatem entwillberelied upon by theJudgesofthisCourtin
           settingtheircalendarsand scheduling crim inaltrialsunderthem andateofthe Speedy TrialAct,
           Title2:8 U.S.C.Section 3161.
                  1
         3.Interpreter:(YesorNo) No
            Listlvguageand/ordialect
                 1e willtake 0 daysforthepartiesto try.
        4. Thiscas
        5. Pleasel
                 check appropriatecategory andtypeofoffenselistedbelow :
               (Chyckonlyone)          .                (Checkonlyone)
         1 0tö5days              Iz                   Petty             E7l
         11 6ttj10days           C1                   Minor             EEI
         1I1 l1io20days          IVI                  Misdemeanor       Eql
         IV 21tIo60days          r                    Felony            rz
         V 61daysandover         (7I
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:kudge                               CaseNo.
           (AdachJopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           Ifyes:M agistrateCase No.
           Related m iscellaneousnum bers:
                      !
           Defendantts)infederalcustodyasof
           DefenJantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom amatterpending in the CentralRegion oftheU.S.Attorney'sOfficepriorto
           August/
                 1g,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No                                 '
        8. Doestliiscase originatefrom amatterpending in theNorthern Region oftheU .S.Attorney,sOffice priorto
           Augustj8,2014(Mag.JudgeShaniekMaynard?(YesorNo)No
        9. Doesthi
                                                                                  .
                 'scase originatefrom amatterpending in theCentralRegion oftheU.S.Attorney'sOfficepriorto
           Octobe)3,2019(Mag.JudgeJaredStrauss)?(YesorNo)No
                      l
                      I



                                                                                                          e
                                                                                                   .     W

                                                                   PATR IC K J.Q U E A N
                                                                  DOJ TrialAttorney
                                                                  CourtID No.     A5502715
                      1
                      -

*penaltySheetts)attachal                                                                               REV 3/19/21
                     -1
Case 9:21-cr-80142-AMC Document 1 Entered on FLSD Docket 09/16/2021 Page 7 of 8



                          UNITED STATES DISTRICT COURT
                          SOUTH ERN DISTRICT OF FLORIDA


                                      PENALTY SH EET

D efendant'sNam e:                    GIULIO STAIANO

C ase N o:                        .

Count#:

    Title 18.United StatesCode.Section 371
             l
    Conspiracv to M ake False Entrv in aR ecord to ObstnzctA dm inistration ofan A gency ofthe

    U nited States
*



MaxPenali: statutorymaximum term ofimprisonmentuptofive(5)years;uptothzee(3)
          l
          irvised release'
yearsofsupe              . $100 s
                                pecialassessm ent;and afineup tothegreaterof$250.000 or
twicethepq-cuniaa cain orIoss.
             1
             ,
             1
             -



             1
             .
                i
   Case 9:21-cr-80142-AMC
            I             Document 1 Entered on FLSD Docket 09/16/2021 Page 8 of 8
                1
                 !
                 I
A0455(Rev.01/09)YaiverofanIndictment

                I
                l               UNITEDSTATES  DISTRICTCOURT
                                           forthe
                                          Southern DistrictofFlorida

              United StatesofAm erica
                         v                                   CaseNo.

                     G iulio Staiano,
                 t      Depndant
                                        W AW ER OF AN INDICTM ENT

        Iunderstand that1hake been accused ofoneorm oreoffensespunishableby im prisonm entformorethan one
year.1wasadvisçd in open coul'tofmy rightsand the natureoftheproposed chargesagainstme.

        Afterreceivingthisadvice,1waivemy rightto prosecution by indictm entand consentto prosecution by
information.




                                                                                De#ndant'
                                                                                        ssignattlre


                                                                         kWgntz/lfreofde#ndant'
                                                                                              sattorney
                                                                           MICHAEL ROSEN,ESQ.
                                                                        Pl'
                                                                          intednameofdefendant'
                                                                                              sattolmey


                                                                                  Jltdge'
                                                                                        ssignature


                                                                             Judge'
                                                                                  5.printed nameand title
